                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    RICHARD NATHANIEL MILLER                                        CIVIL ACTION

    VERSUS                                                          NO. 18-14251

    STATE OF LOUISIANA, ET AL.                                      SECTION: “E” (1)

                                          ORDER

           Before the Court is Richard Nathaniel Miller’s Notice of Removal from Criminal

District Court, Orleans Parish.1 This matter was referred to the United States Magistrate

Judge, who issued her Report and Recommendation on March 1, 2019.2 The period for

objections ended on March 15, 2019, with no objections filed. The Court, having

considered the Notice of Removal, the record, the applicable law, and the magistrate

judge’s Report and Recommendation, finds the magistrate judge’s findings are correct.

The Court hereby approves the United States Magistrate Judge’s Report and

Recommendation and adopts it as its opinion in this matter. Therefore,

           IT IS ORDERED that this matter is DISMISSED.

           New Orleans, Louisiana, on this 20th day of March, 2019.

                                             ___________________________
                                                    SUSIE MORGAN
                                             UNITED STATES DISTRICT JUDGE




1   R. Doc. 3.
2   R. Doc. 12.
